      Case 1:16-cv-09934-PAE-KNF Document 168 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ILDA ARAUJO, LUC HOLIE, and JUBILEE FIRST
 AVENUE CORPORATION,
                                                                  16 Civ. 9934 (PAE) (KNF)
                                      Plaintiffs,
                                                                            ORDER
                       v.

 ERIC MACAIRE,

                                      Defendant.



PAUL A. ENGELMAYER, District Judge:

       At today’s conference, the Court issued a bench decision that resolved plaintiffs’ and

defendant’s motions in limine. The Clerk of Court is respectfully directed to terminate the

motions pending at dockets 155, 156, 157, and 160.




                                                             PaJA.�
       SO ORDERED.

                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge


Dated: September 2, 2020
       New York, New York
